ON MOTION TO DISMISS
ELLIS, Judge.
This is an appeal from a judgment which sustained defendant’s exception of improper venue and dismissed plaintiff’s suit without prejudice. Defendant has moved to dismiss plaintiff’s appeal on the ground that the *1250judgment appealed from is not a final judgment and therefore not appealable.
The motion is without merit. It is settled law that a judgment which dismisses a suit without prejudice is a final appealable judgment. People of Living God v. Chantilly Corporation, 251 La. 943, 207 So.2d 752 (1968); Pasquier, Batson & Co. v. Ewing, 367 So.2d 28 (La.App. 2nd Cir. 1978).
The motion is therefore denied at plaintiff’s cost.
MOTION DENIED.